Citation Nr: 0314665	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-08 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, from April 1971 to June 1978, and from 
November 1978 to January 1983.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a 
January 1998 rating decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, among other things, denied a compensable rating 
for dermatitis and denied a rating in excess of 10 percent 
for left knee chondromalacia.  The veteran had also perfected 
appeals of denials of service connection for diabetes 
mellitus and a total rating based on individual 
unemployability; however, those issues were fully resolved in 
the veteran's favor by rating decisions in October 1999 and 
April 2002.

In the October 1999 rating decision the RO found the 
veteran's service-connected skin disability, dermatitis, was 
more appropriately rated as onychomycosis.  A 10 percent 
rating was assigned for onychomycosis.  The previously 
assigned zero percent rating for dermatitis was discontinued; 
but service connection for dermatitis remains in effect.  The 
Board finds that the disability at issue is most 
appropriately characterized as a skin disorder (encompassing 
both more specific entities).


REMAND

While the appeal was pending there was a significant change 
in VA law in that on November 9, 2000, the VCAA became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  VA examination in 
September 1999 revealed no evidence of active rash or tinea 
pedis, but there were hyperpigmentation in the crural area, 
presumably from a previous rash, and bilateral onychomycosis.  
The veteran reported that he had continued to experience 
problems with a skin rash and that the disorder tended to 
flare up in the summer.  Although the RO discontinued the 
rating for dermatitis, the Board finds an addition 
examination is required to determine the current nature and 
extent of any exacerbations of the service-connected skin 
disability.  The Board notes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, such as skin disorders, an adequate 
medical examination requires discussion of the relative stage 
of symptoms observed.  See Ardison v. Brown, 6 Vet. App. 405 
(1994).

The Board also notes that records show the veteran failed to 
report for a scheduled VA examination to assess his left knee 
disability in March 2001, but that RO correspondence dated in 
March 2001 had erroneously informed him that if he failed to 
report without good cause his claim would be decided based 
upon the evidence of record.  However, VA regulations provide 
that in claims for increased ratings, when a claimant fails 
to report for a scheduled medical examination without good 
cause the claim shall be denied (emphasis added).  See 
38 C.F.R. § 3.655.  As the veteran was not adequately 
notified this would happen, he must be afforded another 
opportunity to report for a VA examination.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for skin and 
left knee disorders since August 1999 and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of complete 
medical records should be obtained from 
all sources identified, specifically 
including VA records, (not already in the 
claims folder).  

2.  The veteran should then be afforded a 
VA examination to determine the current 
nature and extent of his service- 
connected skin disorder.  The examiner is 
requested to provide an opinion as to the 
relative stages of symptoms observed on 
examination, and to comment upon any 
objective findings regarding the areas 
affected, the frequency of any 
occurrences, and the manifestations 
during an active phase.  The examiner 
should describe the extent to which the 
veteran's entire body or exposed areas 
are affected by the disorder (i.e. less 
than 5 percent, 5 to 20 percent, 20 to 
40 percent or more than 40 percent) and 
to describe the type of treatment 
required during the past 12-month period.  
The veteran's claims folder must be 
available to, and reviewed by, the 
examiner.  A complete rationale should be 
provided for any opinions given.

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and severity of his left knee 
disability.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
should include studies of active and 
passive ranges of motion.

The examiner should specify any 
anatomical damage and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance. The examiner 
should specify any functional loss due to 
pain or weakness, and document all 
objective evidence of those symptoms.  
The examiner should also comment upon any 
effect the disorder may have on 
industrial capacity.

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to document, to the extent possible, 
the frequency and duration of 
exacerbation of symptoms.  The claims 
folder must be available to, and reviewed 
by, the examiner.  A complete rationale 
should be provided for any opinions 
given.

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
issues on appeal.  If the benefits sought 
remain denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified; 
however, he is advised that failure to cooperate by reporting 
for examinations may result in the denial of his claims.  
38 C.F.R. § 3.655.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




